2017 UT App 5



               THE UTAH COURT OF APPEALS

             STATE OF UTAH, IN THE INTEREST OF J.S.,
             A PERSON UNDER EIGHTEEN YEARS OF AGE.


                              J.S.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                     Memorandum Decision
                        No. 20150848-CA
                      Filed January 6, 2017

     Third District Juvenile Court, West Jordan Department
             The Honorable Elizabeth A. Lindsley
                           No. 1084845

           Monica Maio and Steven K. Beck, Attorneys
                        for Appellant
          Sean D. Reyes and Tera J. Peterson, Attorneys
                          for Appellee

JUDGE JILL M. POHLMAN authored this Memorandum Decision, in
 which JUDGES STEPHEN L. ROTH and MICHELE M. CHRISTIANSEN
                         concurred.

POHLMAN, Judge:

¶1     J.S. appeals the juvenile court’s disposition order of
detention. We conclude that this appeal is moot and we
therefore dismiss it.

¶2      In the summer of 2015, the State filed several delinquency
petitions against J.S. At a detention hearing, the juvenile court
found that it would be “unsafe for the public” to release J.S. and
that J.S. could not “be safely left in the care and custody” of his
                             In re J.S.


parent. As a result, on August 27, 2015, the court ordered J.S. to
be held in the temporary physical custody of the Division of
Juvenile Justice Services in secure detention pending his next
hearing. See Utah Code Ann. § 78A-6-113(4)(d) (LexisNexis 2012)
(allowing the juvenile court to hold a minor in detention “subject
to further order of the court” if the court “finds at a detention
hearing that it is not safe to release the minor”).

¶3     At the next hearing on September 1, 2015, J.S. admitted to
two allegations. The juvenile court found that the two admitted
allegations against J.S. were “true and correct,” and the court
dismissed the remaining allegations. In addition, the court
ordered J.S. to be held in detention “pending further order of the
Court,” ordered J.S. to complete a substance abuse evaluation
and a psychological evaluation while in detention, and took
“further disposition under advisement.” A transcript of this
hearing is not part of the record on appeal.

¶4     On September 14, 2015, the juvenile court held a hearing
for further disposition. During the hearing, the juvenile court,
among other things, placed J.S. on probation and ordered him to
serve thirty days in detention, with five days to be served
immediately and the remaining twenty-five days suspended. J.S.
objected, arguing that under Utah Code section 78A-6-117, the
court could order a total of thirty days in detention post-
adjudication and that because J.S. was “ordered to detention on
September 1 when he was adjudicated,” he was “14 days into his
30 day commitment.” The juvenile court overruled J.S.’s
objection, explaining that “[t]he record will . . . reflect that the
Court did not issue a thirty (30) day commitment to detention [at
the September 1, 2015 hearing], but that the Court set disposition
over so that the necessary evaluations could be completed . . .
[while J.S. was] in detention.” J.S. filed a notice of appeal.

¶5     Subsequently, in January 2016, J.S. admitted to new
allegations against him. In response, the juvenile court
terminated probation and committed J.S. to thirty days in



20150848-CA                     2                  2017 UT App 5
                              In re J.S.


detention, with seven days to be served immediately and
twenty-three days suspended. In August 2016, the juvenile court
terminated its jurisdiction over J.S.

¶6    J.S. appeals the September 14, 2015 disposition order. He
contends that the “juvenile court erred when it entered a
disposition order for thirty days of detention because J.S. had
already served fourteen days of detention and Utah Code section
78A-6-117(2)(f) specifically precludes the juvenile court from
ordering more than thirty days of detention upon adjudication.”

¶7      Before we reach the merits of this issue, we must
determine whether this appeal is moot. “Where the issues that
were before the [juvenile] court no longer exist, the appellate
court will not review the case.” In re adoption of L.O., 2012 UT 23,
¶ 8, 282 P.3d 977 (citation and internal quotation marks omitted).
“An appeal is moot if during the pendency of the appeal
circumstances change so that the controversy is eliminated,
thereby rendering the relief requested impossible or of no legal
effect.” Id. (citation and internal quotation marks omitted).

¶8      The State contends that this appeal is moot because the
juvenile court terminated its jurisdiction over J.S. We agree.
Because the juvenile court has terminated its jurisdiction, there is
no possibility that J.S. will be required to serve the remainder of
his thirty-day detention. Cf. In re O.P., 2016 UT App 181, ¶ 5 n.2,
380 P.3d 69 (concluding that an appeal is not moot where the
possibility exists that a juvenile could still be required to serve a
suspended term in jail if he fails to abide by the juvenile court’s
order). 1 Consequently, any decision from this court about



1. Because we agree with the State that this case is moot due to
the fact that the juvenile court has terminated its jurisdiction, we
need not reach the State’s alternative argument that the January
2016 disposition ordering J.S. to a new thirty-day term of
                                                      (continued…)


20150848-CA                      3                  2017 UT App 5
                             In re J.S.


whether the juvenile court erred in ordering a thirty-day
detention in September 2015 would have no direct legal effect.
See In re adoption of L.O., 2012 UT 23, ¶ 8.

¶9      J.S. contends that this appeal is not moot because “the
relief [he] seeks . . . extends to correcting [the juvenile court’s]
unlawful order on J.S.’s permanent juvenile record.” According
to J.S., “if this appeal is deemed moot, the unlawful order will
remain on J.S.’s permanent juvenile court record indefinitely
unless and until the juvenile court exercises its discretion and
grants an expungement.” But J.S. does not cite any pertinent
authority to support his contention that he is entitled to a
corrected order. See ASC Utah, Inc. v. Wolf Mountain Resorts, LC,
2013 UT 24, ¶ 16, 309 P.3d 201 (noting that appellants have the
burden to provide reasoned argument and legal authority); In re
A.C., 2015 UT App 107, ¶ 15, 349 P.3d 751 (indicating that a brief
“must go beyond providing conclusory statements” (citation and
internal quotation marks omitted)).

¶10 Moreover, J.S.’s position is, in essence, an argument that
we should apply the collateral legal consequences exception to
the mootness doctrine. See Towner v. Ridgway, 2012 UT App 35,
¶¶ 6–8, 272 P.3d 765 (describing the collateral legal consequences
exception to the mootness doctrine). The collateral legal
consequences exception allows a moot appeal to survive
dismissal “if, notwithstanding the fact that the direct and
immediate consequences of a lower court decision have already
occurred and cannot be directly remedied by an appellate
decision, there are adverse collateral legal consequences [that]
will be imposed on the basis of the challenged issue on appeal.”
State v. Legg, 2016 UT App 168, ¶ 17, 380 P.3d 360 (alteration in



(…continued)
detention for new offenses renders moot J.S.’s challenge to the
September 2015 order of detention.




20150848-CA                     4                  2017 UT App 5
                              In re J.S.


original) (citation and internal quotation marks omitted), petition
for cert. filed, Sept. 30, 2016 (No. 20160810).

¶11 “Generally, once mootness has been demonstrated, the
party seeking to survive dismissal bears the burden of
demonstrating that collateral legal consequences will flow from
the challenged issue.” Id. ¶ 18. Further, unless a party is
challenging the validity of his conviction in an otherwise moot
appeal, “the demonstrated consequences must be actual and
adverse, not speculative or hypothetical, for the case to fit within
this exception.” 2 Id. ¶¶ 19, 23; see also State v. Moore, 2009 UT
App 128, ¶¶ 14, 17, 210 P.3d 967 (“[T]he hypothetical impact of
the disciplinary record on a future parole hearing does not create
a collateral legal consequence that prevents the conclusion that
[the petitioner’s] claim is moot.”). J.S. has not demonstrated that
actual and adverse legal consequences will flow from the
juvenile court’s disposition order now that there is no possibility
of his having to serve any additional time pursuant to that order.
See Legg, 2016 UT App 168, ¶ 19. Accordingly, J.S. has failed to
rebut the State’s mootness argument and has not shown that
collateral consequences exist.

¶12 J.S. alternatively asks us to reach the merits of his appeal
by applying the public interest exception to the mootness



2. The collateral legal consequences analysis differs depending
on whether a party is challenging a conviction or something else.
State v. Legg, 2016 UT App 168, ¶ 23, 380 P.3d 360, petition for cert.
filed, Sept. 30, 2016 (No. 20160810). We will retain jurisdiction to
consider a challenge to the validity of a conviction unless the
party seeking dismissal demonstrates that “there is no possibility
that any collateral legal consequences will be imposed.” Id.
(citation, emphasis, and internal quotation marks omitted). But
we will not presume adverse legal consequences where the
challenge is to some other kind of proceeding. See id.




20150848-CA                      5                   2017 UT App 5
                              In re J.S.


doctrine. 3 See Utah Transit Auth. v. Local 382 of the Amalgamated
Transit Union, 2012 UT 75, ¶¶ 28–33, 289 P.3d 582 (discussing
this exception to the mootness doctrine). But it is unnecessary for
us to engage in an analysis of the specifics of the public interest
exception because, even if that exception applied, we would not
exercise our discretion to reach the merits of this appeal. See In re
adoption of L.O., 2012 UT 23, ¶ 9, 282 P.3d 977 (“[T]he ultimate
determination of whether to address an issue that is technically
moot rests in the discretion of [the appellate] court.” (citation
and internal quotation marks omitted)).

¶13 The record in this case is incomplete. Specifically, there is
no transcript from the September 1, 2015 hearing during which
the juvenile court ordered J.S. to detention “pending further
order of the Court.” On appeal, the parties dispute whether that
order “trigger[ed]” a “30-day [statutory] limit on detention,”
rendering the nature of the order and any extenuating
circumstances or other considerations giving rise to the order
potentially relevant to this appeal. Because that gap in the record
may obscure circumstances potentially relevant to the issue J.S.
raises, we decline his invitation to reach the merits of the appeal
and leave the legal issue to be addressed and resolved in a more
appropriate case. See Angilau v. Winder, 2011 UT 13, ¶¶ 25–26, 29,
248 P.3d 975 (explaining that an appellate court will apply the
public interest exception and reach a moot issue only if it “is
appropriate to do so in a particular case,” and declining to
address a claim under the public interest exception because the
briefing and the record were inadequate).

3. Although our supreme court has expressed disfavor for the
term “public interest exception,” we use the term “only to
differentiate this exception to the mootness doctrine from the
collateral consequences exception to the doctrine.” See N.F. v.
G.F., 2013 UT App 281, ¶ 8 n.2, 316 P.3d 944 (citing Utah Transit
Auth. v. Local 382 of the Amalgamated Transit Union, 2012 UT 75,
¶ 33, 289 P.3d 582).




20150848-CA                      6                  2017 UT App 5
                            In re J.S.


¶14 In short, we conclude that the issue raised in this case is
moot, and we decline J.S.’s invitation to apply any exception to
the mootness doctrine. Accordingly, we dismiss this appeal.




20150848-CA                    7                2017 UT App 5